DISMISS; Opinion flIed October 29, 2012




                                            In The
                               Iturt tif \ppcaIs
                       FiftI! OtEtrtct uf xa at at1a
                                     No. 05-12-01192-CV


                      EXCO OPERATING COMPANY, LP AND
                   BG US PRODUCTION COMPANY, LLC, Appellants

                                              V.

        TAUREN EXPLORATION, INC. AND CUBIC ENERGY, INC., Appellees


                     On Appeal from the 298th Judicial District Court
                                  I)allas County, Texas
                          Trial Court Cause No. DC-l1-12425


                            MEMORANDUM OPINION
                          Before Justices Bridges, Richter, and Lang
                                 Opinion By Justice Bridges

       Before the Court is appellants’ unopposed motion to dismiss the appeal. Appellants inform

the Court that the parties have settled their differences. Accordingly. we GRANT appellants’

motion and I)ISMISS the appeal. See TEx. R. App. P. 42.1(a)(1).



                                                               I
                                                   DAVID L. BRIDGES
                                                   JUSTICE

121 192F.P05
                                   (Lunri uf Appcahi
                          FiftI! iitrirt nf rxa at Ji11wi
                                        JUDGMENT
EXC() OPERATING COMPANY. LP AND                      Appeal from the 298th Judicial District Court
BG US PRODUCTION COMPANY. LLC,                       of Dallas County. Texas. (Tr.Ct.No. DC-l 1-
Appellants                                           12425).
                                                     Opinion delivered by Justice Bridges. Justices
NC).   05-12-01 192-CV         V.                    Richter and Lang. participating.

lAUREN EXPL(.)RATION. INC.              AND
CUBIC ENERGY. INC., Appellees

         Based on the Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that the parties bear their own costs of the appeal.



Judgment entered October 29, 2012.




                                                     DAVIDL. BRIDGES
                                                     JUSTICE